DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2021/0334502).
	In regard to claim 1, Lee et al. teach a displaying base plate (fig. 1), wherein the displaying base plate comprises: a substrate (fig. 7 FSUB and fig. 2. Display located on fingerprint sensor); a plurality of displaying units, wherein the plurality of displaying units are located on the substrate, and each of the displaying units comprises at least one sub-pixel (fig. 4A and paragraph 42, display includes OLEDs); a plurality of fingerprint identifying units, wherein the plurality of fingerprint identifying units are located on the substrate, and orthographic projections of the fingerprint identifying units on the substrate are separated from orthographic projections of the displaying units on the substrate (fig. 7 element 410 and fig. 3); and each of the fingerprint identifying units comprises a first electrode (PCE) and a shielding trace (element 421) that are insulated from each other (See PLA between electrode and shield), an orthographic projection of the shielding trace on the substrate surrounds at least part of an orthographic projection of the first electrode on the substrate (fig. 7, 421 and fig. 5. The PH is a square that surrounds a portion of the photodiode), and the shielding trace is electrically connected to an earthed end of the displaying base plate (paragraph 70).
	In regard to claim 18, Lee et al. teach a displaying device (fig. 1).
	In regard to claim 19, Lee et al. teach providing the substrate; and forming the plurality of displaying units and the plurality of fingerprint identifying units on the substrate (fig. 3, the fabricating method of Lee et al. must do this since Lee et al. teach the structure of this claim)
.Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Park (US 2021/0020710).
	In regard to claim 17, Lee et al. teach all the elements of claim 17 except wherein each of the displaying units comprises three or four sub-pixels having different luminous colors.
	Park teaches wherein each of the displaying units comprises three or four sub-pixels having different luminous colors (paragraph 197).
	The two are analogous art because they both deal with the same field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Lee et al. with the different colors of Park. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Lee et al. with the different colors of Park because it would allow for the display of more complex images.
Allowable Subject Matter
Claims 2-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: In regard to claim 2, the prior art fails to teach or make obvious the structural relationships as required.
In regard to claim 20, the prior to teach or make obvious the relationships between the layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623